UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2206



DONNELL D. COX, SR.; MERCEDES T. COX, on
behalf of themselves and seven of their minor
children: S.C., D.C., R.C., V.C., M.C., D.C.
and D.C.,

                                            Plaintiffs - Appellants,

          versus


PRINCE GEORGE’S COUNTY, MARYLAND; JOHN S.
FARRELL; RICHARD E. WHITAKER, Detective,
Prince George's County Police; OTHER UNKNOWN
POLICE OFFICERS; B.E. TURNER, Prince George’s
County Police,

                                            Defendants - Appellees,

----------------------------------------


DAVID MORRIS, Captain; JOHN FINNERIN,

                                                             Movant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-02-1492-DKC)


Submitted:   March 30, 2005                  Decided:   July 28, 2005


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donnell D. Cox, Sr., Mercedes T. Cox, Appellants Pro Se. William
Antoine Snoddy, Associate County Attorney, Leonard L. Lucchi,
COUNTY ATTORNEY’S OFFICE, Upper Marlboro, Maryland; John Anthony
Bielee, UNITED STATES GENERAL ACCOUNTING OFFICE, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Donnell Cox, Sr. and Mercedes Cox appeal the district

court’s order entering judgment after a jury returned a verdict for

defendants on the Coxes’ civil rights complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm.

See Cox v. Prince George’s County, No. CA-02-1492-DKC (D. Md. Aug.

19, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -